DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/05/2021 has been entered.
 
Status of Claims
Applicant’s amendments filed 10/05/2021 have been entered.  Claims 1-24 are pending, claims 1-10, 20 and 21 have been withdrawn from consideration and claims 11-19 and 22-24 are currently under consideration for patentability under 37 CFR 1.104.  New rejection to claim 11 and response to arguments below.

Foreign Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copies have been received. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

Claims 11, 12, and 14-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ichimura (U.S. 2008/0266441) in view of Matsuura (U.S. 2002/0193663).
With respect to claim 11, Ichimura teaches a tip part for an endoscope, comprising: 
a camera assembly (20) including an image sensor (30) and a circuit board (33), the camera assembly having a distal end and a proximal end, the circuit board being positioned at the proximal end (FIG. 2); 
a bending section (6) including hingedly interconnected segments (26), the hingedly interconnected segments comprising a distal end segment having a circumferential wall and a distal end, the circumferential wall defining an interior volume of the distal end segment (FIG. 2); and 
an exterior housing (22) comprising a circumferential wall and a proximal end, the circumferential wall defining an interior volume of the exterior housing, and the proximal end being adjacent the distal end of the distal end segment (FIG. 2), 
wherein the distal end of the camera assembly including the image sensor, is positioned in the interior volume of the exterior housing (FIG. 2), 
wherein the proximal end of the camera assembly is positioned in the interior volume of the distal end segment, the distal end segment and the exterior housing enclosing the camera assembly (FIG. 2), and 
wherein a hardened adhesive (35,36) fills a portion of the interior volume and contacts an interior surface of the distal end segment so that at least a portion of the circuit board is embedded in the hardened adhesive.

With respect to claim 11, Matsuura teaches a tip part for an endoscope, comprising: 
a camera assembly (22) including an image sensor (27) and a circuit board (13), the camera assembly having a distal end and a proximal end, the circuit board being positioned at the proximal end (FIG. 9); 
a bending section (11) including hingedly interconnected segments (29), the hingedly interconnected segments comprising a distal end segment (59) having a circumferential wall and a distal end, the circumferential wall defining an interior volume of the distal end segment (FIG. 9); and 
an exterior housing (10) comprising a proximal end, the proximal end being adjacent and overlapping the distal end of the distal end segment (FIG. 9), 
wherein the proximal end of the camera assembly is positioned in the interior volume of the distal end segment, the distal end segment and the exterior housing enclosing the camera assembly (FIG. 9), and 
wherein a hardened adhesive (32) fills a portion of the interior volume and contacts an interior surface of the distal end segment so that at least a portion of the circuit board is embedded in the hardened adhesive, the hardened adhesive attaching or fixing the distal end segment, the camera assembly and the exterior housing to each other (FIG. 9).
Matsuura teaches the embodiment of FIG. 9 is a variant of the embodiment of FIG. 8.  In the embodiment of FIG. 8, the distal end segment 29a is connected to the exterior housing 10 via a joint pipe 28’.  Matsuura teaches that in the embodiment of FIG. 9 the joint pipe and leading bending piece are integrated with each other (para [0056]).  Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date to modify Ichimura to integrate the distal end segment 26 and the distal annular member 25 into 
With respect to claim 12, Matsuura teaches at least the overlapping interior and exterior surfaces, respectively, of the exterior housing and the distal end segment are directly adhered to each other by the hardened adhesive (FIG. 9).
With respect to claim 14, Ichimura as modified by Matsuura teaches the exterior housing has an interior surface overlapping an exterior surface of the distal end segment (FIG. 2 of Ichimura).
With respect to claim 15, Matsuura teaches the exterior housing or the distal end segment of the bending section comprises an adhesive injection hole that traverses an arcuate wall of the exterior housing or the distal end segment to fluidly connect an exterior space surrounding the tip part with the interior volume of the distal end segment (FIG. 9).
That is, the claim can currently be interpreted as reciting an adhesive injection hole that traverses an arcuate wall of the exterior housing or an adhesive injection hole traverses the distal end segment.  Matsuura teaches the adhesive being poured into the joint pipe 28 at paragraph [0038], therefore the pipe itself is the adhesive injection hole.
With respect to claim 16, Ichimura in view of Matsuura teaches an endoscope comprising a tip part according to claim 11, the tip part being positioned at a distal end of the endoscope (FIG. 1 of Ichimura).
With respect to claim 17, Ichimura in view of Matsuura teaches a system for visually inspecting human body cavities, the system comprising: 
an endoscope according to claim 16 (FIG. 1 of Ichimura) and a monitor (4), wherein the endoscope is connectable to the monitor, and the monitor is configured to display an image from the camera assembly of the endoscope (FIG. 1 of Ichimura).
With respect to claim 18, Ichimura as modified by Matsuura teaches the proximal end of the exterior housing overlaps the distal end of the distal end segment forming a joint (FIG. 2).
With respect to claim 19, Matsuura teaches the exterior housing or the distal end segment of the bending section comprises an adhesive injection hole, and wherein the adhesive injection hole is spaced apart from the joint (FIG. 9).
With respect to claim 22, Ichimura teaches the portion of the interior volume of the distal end segment filled with the hardened adhesive is located at least at the distal end of the distal end segment (FIG. 2), wherein the interior volume of the exterior housing comprises a proximal spacing, and wherein at least a portion of the proximal spacing is filled with the hardened adhesive thereby attaching or fixing the distal end segment, the camera assembly, and the exterior housing to each other (FIG. 2).
With respect to claim 23, Ishimura teaches the proximal end of the exterior housing extends over the distal end of the distal end segment forming a joint, and wherein the hardened adhesive also contacts an interior surface of the exterior housing (FIG. 2).

Claims 13 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ichimura (U.S. 2008/0266441) in view of Matsuura (U.S. 2002/0193663) as applied to claims 11 and 12 above and further in view of Petersen (U.S. 9,220,400).
Ichimura in view of Matsuura teaches a tip part for an endoscope as set forth above.  However, Ichimura in view of Matsuura does not teach the hardened adhesive seals a gap between the proximal end of the exterior housing and the distal end of the distal end segment of the bending section.
With respect to claim 13, Petersen teaches an analogous tip part of an endoscope wherein a hardened adhesive seals (101) a gap between the proximal end of the exterior housing (114)and the distal end of the distal end segment (117) of the bending section (FIG. 17, 10:28-36).
With respect to claim 24, Petersen teaches an analogous tip part of an endoscope wherein an exterior housing (114) and a distal end segment (117) are attached to each other by a hardened adhesive (101), and wherein the hardened adhesuive seals a gap between the proximal end of the exterior housing (114) and the distal end of the distal end segment (117) of the bending section (FIG. 17, 10:28-36).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date to modify the tip part of the endoscope of Ichimura in view of Matsuura to utilize the configuration of the hardened adhesive sealing a gap between the proximal end of the exterior housing and the distal end of the distal end segment of the bending section as taught by Petersen in order to provide a positive connection between the adhesive material and the most distal segment of the bending portion (10:28-36 of Petersen).

Response to Arguments
Applicant’s arguments with respect to claim(s) 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexandra Newton Surgan whose telephone number is (571)270-1618. The examiner can normally be reached Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDRA L NEWTON/Primary Examiner, Art Unit 3795